Citation Nr: 0900389	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-13 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nosebleeds 
(epistaxis) to include as secondary to the veteran's service-
connected hypertension.

2.  Entitlement to service connection for numbness, bilateral 
upper extremities to include as secondary to the veteran's 
service-connected degenerative disc disease, cervical spine.

3.  Entitlement to service connection for a left shoulder 
rotator cuff tear (claimed as left shoulder 
bursitis/arthritis with torn and retracted tendons) to 
include as secondary to the veteran's service-connected 
bilateral weak foot condition and left knee disorders.

4.  Entitlement to service connection for right knee 
degenerative arthritis to include as secondary to the 
veteran's service-connected left knee disorders.

5.  Entitlement to a disability rating greater than 10 
percent for the veteran's service-connected hypertension.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION


The veteran had active service from September 1965 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in St. Petersburg, Florida in December 2007.  A 
transcript of this hearing is associated with the claims 
folder.

The issues of entitlement to service connection for 
nosebleeds (epistaxis), left shoulder rotator cuff tear and 
right knee degenerative arthritis and entitlement to a 
disability rating greater than 10 percent for hypertension 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent medical evidence of a neurological 
disorder manifested by numbness of the bilateral upper 
extremities.  


CONCLUSION OF LAW

Service connection for numbness, bilateral upper extremities, 
to include as secondary to the veteran's service-connected 
degenerative disc disease, cervical spine is not established.  
38 U.S.C.A. §§ 1110,  1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a disorder manifested by 
numbness of the bilateral upper extremities which is related 
to his service-connected degenerative disc disease, cervical 
spine.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
such medical status do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran's service treatment records show a diagnosis of 
cervical spondylosis with a C5-6 radiculopathy in July 1983.  
This is included in the evaluation for the veteran's service-
connected cervical spine disorder as C5-6 radiculopathy.  The 
veteran's June 1985 retirement examination shows normal upper 
extremities.  

During an August 2005 VA examination the veteran reported 
that after service he was treated at MacDill Air Force Base 
for nerve impingement with heat, ultrasound and traction in 
1995.  The veteran denied seeing any physicians since that 
time but noted occasional pain and stiffness since that time.  
The pain and stiffness occurred approximately three times 
yearly at which time the veteran self treated with Tylenol 
and heat.  The pain did not radiate into the upper 
extremities.  Physical examination revealed no sensory loss 
to pinprick or fine touch.  

Private and VA outpatient treatment reports are negative for 
specific findings of numbness of the upper extremities and 
the records from MacDill Air Force Base are unavailable.  

Given the above, the Board finds that service connection for 
a disorder manifested by numbness of the bilateral upper 
extremities is not warranted.  First, while there is evidence 
of C5-6 radiculopathy in service, this is already included in 
the evaluation for the veteran's service-connected cervical 
spine disorder as C5-6 radiculopathy.  Accordingly, a rating 
on the same basis for C5-6 radiculopathy would constitute 
pyramiding, which is prohibited. See 38 C.F.R. § 4.14.  Also, 
there is no competent medical evidence of a disorder 
manifested by numbness of the bilateral upper extremities.  
The August 2005 VA examination report revealed no sensory 
loss to pinprick or fine touch.  While there is evidence that 
the veteran suffers from bilateral upper extremity pain, pain 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As 
was stated earlier, current disability is required in order 
to establish service connection.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for numbness of the bilateral upper extremities, 
38 U.S.C.A. § 5107(b), and the claim is denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Complete notice was sent in March 2005, June 2005, and August 
2006 letters and the claim was readjudicated in a March 2007 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).  The August 2006 letter specifically 
addressed the rating criteria or effective date provisions 
that are pertinent to the appellant's claim pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for numbness of the bilateral upper 
extremities is denied.


REMAND

The veteran submitted a VA Form 21-4142 in August 2005 
authorizing VA to obtain private treatment records from 
Physiotherapy Associates on behalf of the veteran.  This form 
indicates that the veteran began physical therapy for his 
left shoulder rotator cuff tear in August 2005 and that the 
veteran was scheduled to continue physical therapy for 
approximately one month.  A review of the claims file reveals 
a July 2004 physical therapy evaluation form regarding the 
left knee but there are no physical therapy reports for the 
veteran's left shoulder dated in August 2005 and it appears 
that VA never made any attempt to obtain them.

Also, in December 2007 correspondence the veteran indicated 
that he was treated for hypertension, arthritis, and severe 
gout at the PRIMUS Clinic located in Brandon, Florida 
beginning in 1993 until the clinic closed in the mid-1990s.  
However, these treatment records are also not part of the 
record and it appears that VA never made any attempt to 
obtain them.  

Moreover, the veteran was afforded a VA examination with 
regard to his pending claims in August 2005.  In this 
examination report, the examiner diagnosed the veteran with 
hypertension and noted that epistaxis is generally caused by 
hypertension that is poorly controlled.  The examiner also 
noted that he could not relate the veteran's epistaxis to his 
diagnosis of hypertension without resorting to speculation.  
However, the examiner did not state whether the veteran's 
hypertension was controlled.  Additionally, in a February 
2005 private treatment report the veteran was diagnosed with 
epistaxis and the veteran's physician noted that this was 
likely medicine induced coagulopathy.  In this same treatment 
report it was noted that the veteran was on medication for 
his hypertension and that indomethacin, a nonsteroidal anti-
inflammatory drug taken by the veteran, was a risk factor for 
recurrent bleeding.  The August 2005 VA examiner's statement 
is insufficient in determining whether the veteran's 
epistaxis is related to his hypertension or to medications 
taken for service-connected disability(ies).  A remand is 
required so that the August 2005 VA examiner can note whether 
the veteran's hypertension is controlled and also comment on 
the February 2005 private treatment report in which the 
veteran's physician noted that the veteran's epistaxis was 
likely medicine induced coagulopathy.  

Finally, a review of the record shows that by rating decision 
dated in January 2005 the RO denied entitlement to a 
disability rating greater than 10 percent for the veteran's 
service-connected hypertension.  The veteran submitted a 
timely notice of disagreement as to this issue in February 
2005.  When a notice of disagreement is timely filed, the RO 
must reexamine the claim and determine if additional review 
or development is warranted. If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative. 38 C.F.R. § 19.26.

As of this date, the veteran has not been issued a statement 
of the case on this issue.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

In light of the foregoing, this case must be remanded for 
further development, as outlined above.  The Board regrets 
the additional delay in this appeal by issuing this remand, 
but this process is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1. Notify the veteran of the necessity of 
obtaining treatment records from 
Physiotherapy Associates and the PRIMUS 
Clinic and inform the veteran that he may 
submit these records himself or authorize 
VA to obtain them on his behalf.  The 
Agency of Original Jurisdiction (AOJ)  
must also include Release and 
Authorization forms so that the RO has 
the authority to obtain these records.

Once the AOJ receives the signed Release 
and Authorization forms from the veteran, 
the AOJ must then attempt to obtain 
copies of treatment records from 
Physiotherapy Associates and the PRIMUS 
Clinic.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folders.

2.  Afford the August 2005 VA examiner the 
opportunity to supplement his report.   The 
examiner should note whether the veteran's 
hypertension is controlled and also comment 
on the February 2005 private treatment 
report in which the veteran's physician 
noted that the veteran's epistaxis was 
likely medicine induced coagulopathy.

The examiner should again opine as to 
whether it is "likely," "at least as 
likely as not," or "unlikely" that the 
veteran's epistaxis is causally related to 
the veteran's service-connected 
degenerative hypertension to include 
medication the veteran is taking to control 
his hypertension, any other service-
connected disorder to include medications 
taken for service-connected 
disability(ies), or the veteran's active 
military service?  

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion 
as it is to find against it.
 
Complete rationale for any opinion 
expressed should be provided.  If the VA 
examiner feels that the requested opinion 
cannot be given without resort to 
speculation, he or she should so state.  

Also, if the August 2005 VA examiner is 
unavailable or another examination is 
needed the AOJ should schedule the 
veteran for a new VA examination and 
direct the new examiner to give his or 
her opinion regarding the above question. 

3.  Issue a Statement of the Case (SOC) 
specifically regarding the issue of 
entitlement to an increased rating for 
hypertension.  The RO should also 
advise the appellant of the need to 
timely file a substantive appeal if he 
desires appellate review of this issue.  

4.  After the development requested 
above has been completed to the extent 
possible, readjudicate the appellant's 
claims of service connection for 
epistaxis, left shoulder disability and 
right knee degenerative arthritis.  If 
any benefit sought continues to be 
denied, issue a supplemental statement 
of the case (SSOC).  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


